UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8041


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LEMONZE E. FORD,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:03-cr-01094-HFF-14; 7:06-cv-02148-HFF)


Submitted:    September 11, 2009            Decided:   October 9, 2009


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lemonze E. Ford, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lemonze E. Ford seeks to appeal the district court’s

order denying his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.

We   dismiss     the    appeal   for       lack    of    jurisdiction     because    the

notice of appeal was not timely filed.

            In a civil case, when the United States or its officer

or agency is a party, the notice of appeal must be filed no more

than sixty days after the entry of the district court’s final

judgment    or    order,     Fed.     R.    App.    P.    4(a)(1)(B),      unless    the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).       The     requirement     of     a    timely    notice   of    appeal    is

mandatory and jurisdictional.                See Bowles v. Russell, 551 U.S.

205, 214 (2007); United States v. Urutyan, 564 F.3d 679, 685

(4th Cir. 2009) (discussing Bowles and the appeal periods under

Fed. R. App. P. 4(a)).

            The district court’s order was filed and entered on

its docket on July 10, 2008.                The district court received Ford’s

undated    notice      of    appeal    on    September      22,    2008,    after    the

expiration       of    the   sixty-day       appeal      period,    but    within    the

excusable neglect period.              Because Ford moved for an extension

of time pursuant to Rule 4(a)(5), we remanded this case to the

district     court      to   determine       whether      Ford    could    demonstrate

excusable neglect or good cause warranting an extension of the

                                             2
appeal period.     On remand, the district court found that Ford

had not established excusable neglect or good cause.                        We have

reviewed the record and conclude that the district court did not

abuse its discretion in making this determination.

             Because   the     district        court   declined    to    extend   the

appeal   period   based   on       excusable     neglect   or     good   cause,    we

dismiss the appeal for lack of jurisdiction.                     We dispense with

oral   argument   because         the    facts   and    legal     contentions     are

adequately   presented       in    the    materials     before     the   court    and

argument would not aid the decisional process.

                                                                          DISMISSED




                                           3